Citation Nr: 1209066	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  10-12 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a December 2011 hearing by the undersigned Veterans Law Judge (VLJ) held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to an initial compensable rating for bilateral hearing loss and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The evidence shows a relationship between the Veteran's currently diagnosed tinnitus and his military service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The service treatment records, to include the January 1977 service entrance examination and January 1980 service separation examination reports, do not reflect objectively documented evidence of tinnitus during service or at service separation.  Additionally, a July 1977 audiology record contains boxes intended to record reports of tinnitus, but no box, including that to note a denial of tinnitus, was checked.  However, tinnitus means a noise in the ears, such as ringing, buzzing, roaring, or clicking; it is usually subjective in type.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1914 (30th ed. 2003).  Indeed, tinnitus is a disability uniquely ascertainable by the senses, and lay assertions as to its existence and duration are especially probative.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran has asserted during the course of his appeal that his tinnitus began in or shortly after service, and has continued through the present time.  The Board finds that these statements are both competent and credible lay evidence.  See Duenas v. Principi, 18 Vet. App. 512 (2004). 

The February 2009 VA examiner indicated that the Veteran denied experiencing ringing or other sounds in his ears, at the time of the examination or in the past.  Thus, no diagnosis of tinnitus was given.  However, the Veteran has reported that he has experiencing ringing in his ears since his time in the military, as noted in his May 2009 notice of disagreement and at his December 2011 Board hearing.  If a claimant reports ringing in his or her ears, as the Veteran did in this case, then a diagnosis of tinnitus is generally applied without further examination.  Charles, 16 Vet. App. at 374.  Further, the Board accepts the Veteran's statements that he had tinnitus beginning in or shortly after service, and notes that there is no evidence to disprove his assertions of continuity of symptomatology.  Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

The competent evidence of record shows a current diagnosis of tinnitus, that the Veteran was exposed to noise during service, and that tinnitus began in or shortly after service.  More importantly, there is no competent medical evidence of record indicating that the Veteran's current tinnitus is not related to noise exposure during service.  Resolving any doubt in the Veteran's favor, service connection for tinnitus is warranted.

ORDER

Entitlement to service connection for tinnitus is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

Service connection for bilateral hearing loss was granted in the March 2009 rating decision, and an initial noncompensable rating assigned under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran has asserted that the degree of his hearing loss is worse than indicated by the assigned evaluation, and thus that a compensable rating is warranted. 

To that end, the Veteran asserted at the December 2011 Board hearing that his hearing has worsened since his last VA audiology examination in February 2009.  Review of the claims file does not reveal VA treatment records or other evidence that would allow the Board to rate the Veteran's hearing in the period since his February 2009 VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  For this reason, a new VA audiology examination is required; the examination report should address the effects of the Veteran's hearing loss on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

Finally, a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran testified at his December 2011 Board hearing that he was not currently employed, and made statements with respect to the interference his hearing loss made on his employment.  Additionally, the February 2009 VA audiology examiner described the Veteran's hearing loss as having a significant effect on his employment, noting the Veteran's report as having difficulty hearing in conversations when in a group of people or in an area with background noise.  As such, the question of TDIU is raised by the record, and it is appropriate for the Board to address this matter. 

However, the record does not contain an opinion as to whether all of the Veteran's service-connected disabilities together, not just his hearing loss but also his right metacarpal fracture, make him unemployable for VA purposes.  Such an opinion must be obtained. 

Accordingly, the issues of entitlement to an initial compensable rating for bilateral hearing loss and entitlement to TDIU are REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities, and inquire as to the situations in which his hearing loss causes the greatest difficulty. 

The VA examiner must also provide an opinion as to whether the Veteran's service-connected disabilities result in unemployability.  Specifically, the VA examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  The opinion must be based on the review of the claims file, to include the multiple VA examination reports of record.  A complete rationale must be provided for any opinions expressed.  

2.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


